Citation Nr: 0721155	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  00-13 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a heart disorder for 
accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who is 
reported to have had active service from July 1942 to October 
1960, and additional prior active service.  

The Board of Veterans' Appeals (Board) notes that the issue 
of entitlement to service connection for a heart disorder for 
accrued benefits purposes was previously remanded for 
procedural and evidentiary development, and that the action 
requested by the Board's remands has been accomplished to the 
extent possible.  This issue is now ready for further 
appellate review.

In addition, at the time of the appellant's hearing before 
the Board in April 2007, the appellant indicated her 
intention to pursue a claim for special monthly compensation 
based on need for regular aid and attendance or housebound 
status for accrued benefits purposes and the Board received 
testimony as to this matter.  This matter is not in appellate 
status at this time and is referred back to the RO for 
appropriate action.


FINDING OF FACT

The veteran's heart disorder was not related to service or 
manifested within a period of one year after service.




CONCLUSION OF LAW

The veteran's heart disorder was not incurred during active 
service for accrued benefits purposes.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.1000 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that this matter has now been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the appellant has been advised of the 
evidence necessary to substantiate her claim.

More specifically, following the Board's remand of October 
2004, the appellant was provided with a November 2004 letter 
that outlined the evidence necessary to substantiate her 
claim, and the respective obligations of the Department of 
Veterans Affairs (VA) and the appellant in obtaining that 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the November 2004 VCAA notice letter was provided 
after the rating action that denied the claim and did not 
specifically request that appellant provide any evidence in 
the appellant's possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the RO 
and the Board, the Board finds that appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have then been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

The RO also subsequently readjudicated the claim for accrued 
benefits in the supplemental statement of the case, dated in 
August 2006.

The Board additionally notes that the appellant has been 
provided with the applicable law and regulations.  
Consequently, based on all of the foregoing, VA has met the 
burden to show that any failure to notify in this case was 
not prejudicial to the appellant.  Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, No. 
06-7002 (Fed. Cir. May 16, 2007).  Therefore, the remand of 
this claim for further notice and/or development under the 
VCAA would be an unnecessary use of VA time and resources.


II.  Entitlement to Service Connection for a Heart Disorder 
for Accrued Benefits Purposes

Background

Periodic monetary benefits authorized under laws administered 
by VA, to which a payee was entitled at his death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death, and due and unpaid for a period 
not to exceed 2 years prior to the last date of entitlement 
as provided in by regulation will, upon the death of a 
veteran will be paid to his spouse.  38 C.F.R. § 3.1000(a).  
Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. 
§ 3.1000(d)(4).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  In 
order to show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2006).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Service records reflect that in January of 1959, the 
veteran's skull was X-rayed, apparently in conjunction with 
his complaints of intermittent radiating pain in the upper 
extremities.  A calcification in the right parietal area, 
most likely located in the vein substance, was noted.  The 
nature of the calcification was not clearly established, but 
it was considered likely that it was a vascular 
calcification, possibly an intracerebral hemangioma.  Other 
service treatment and hospitalization records contain no 
other references to any abnormality of the heart or vascular 
system.  Retirement examination of the heart and vascular 
system in June 1960 also revealed normal findings.

The earliest post-service treatment records are dated in 
early May 1969, at which time the veteran was being evaluated 
for numbness of the hands.  Blood pressure at this time was 
130/84, and it was noted that the veteran did not have a 
history of any serious illness or cardiovascular disease.  

In July 1974, the veteran was evaluated with complaints of 
chest pain and there was a diagnosis of arteriosclerotic 
cardiovascular disease with angina.

A May 1980 VA hospital discharge summary reflects that the 
veteran underwent a coronary artery bypass.  It was noted 
that the veteran had a history of anginal pain since 1965 
which had gotten worse over the previous year.

The veteran thereafter underwent repeated extensive detailed 
evaluations for his cardiovascular problems, including a 
catheterization in 1994, and ultimately passed away in 
October 1999 as a result of cardiac arrest due to coronary 
artery disease and aortic stenosis.

In September 1999, the veteran provided articles noting a 
relationship between boney cells in the arteries and heart 
disease.

At the appellant's hearings before the Board in December 2002 
and April 2007, appellant testified that she believed that 
the veteran's heart disorder was related to the calcification 
in the right parietal area for which the veteran was 
evaluated during service in January 1959.

Following the review of the veteran's claims folder and the 
available medical records, a VA examiner concluded in an 
April 2005 medical report that there was beyond any doubt 
that the veteran suffered from severe coronary 
atherosclerosis, which subsequently tremendously affected his 
cardiac function.  However, based on the objective date from 
the veteran's medical records, there was no evidence that the 
veteran suffered from symptomatic coronary artery disease 
during the time he was in active duty between 1940 and 1960, 
or shortly after it.  By way of further explanation, the 
examiner stated that the calcification found in the veteran's 
parietal area of the brain was more suggestive of venous 
calcification, or calcification of benign vascular tumor, 
rather than arterial calcification.  In addition, this 
condition had focal versus diffuse character and was in a 
very unusual location to be caused by systemic 
atherosclerosis.

Analysis

The Board has carefully reviewed the evidence of record and 
first notes, as did the April 2005 VA physician, that the 
veteran suffered and ultimately died from coronary disease 
that significantly affected his cardiac function.  

However, as has been made clear to appellant over the course 
of her claim, in order to establish service connection for a 
heart disorder for accrued benefits purposes, the record must 
also contain competent medical evidence linking the veteran's 
heart disorder to service, or that it was manifested within a 
period of one year following service, and there is no such 
medical evidence.  In fact, the only medical opinion evidence 
of record is squarely against the claim based on a stated 
rationale and thorough review of the available evidence, and 
there is no medical opinion evidence in the record that 
contradicts the opinion of the April 2005 examiner.  In this 
regard, while the record contains articles that generally 
note a relationship between calcifications in the arteries 
and the development of heart disease, these articles are of 
minimal probative value to the appellant's case without a 
physician's opinion relating there findings specifically to 
the veteran's case.  It has been held that a medical article 
or treatise "can provide important support when combined with 
an opinion of a medical professional."  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  
The Board further observes that although the appellant in 
good faith believes that the veteran suffered from a 
disability that was related to active service, she has not 
demonstrated any special education or medical training that 
enables her to express an opinion on medical causation with 
respect to such a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In summary, in weighing the probative value of the 
appellant's testimony and statements, and the articles noted 
above, on the one hand, and the April 2005 medical opinion 
against the claim, and the lack of documented post-service 
treatment until May 1969, at which time a history of 
cardiovascular disease was specifically denied, on the other, 
the Board finds the latter to be of far more probative value, 
and that the preponderance of the evidence is clearly against 
the claim.


ORDER

The claim for service connection for a heart disorder for 
accrued benefits purposes is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


